Citation Nr: 1611695	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently rated 30 percent.

2.  Entitlement to an increased rating for degenerative disc disease (DDD) at L5-S1, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for bilateral pes planus, currently rated noncompensable.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted an increased rating of 30 percent, but no higher, for the Veteran's migraine headaches, and denied increased ratings for his DDD and pes planus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear at a videoconference hearing on September 1, 2015.  A VA report of general information of that date reflects that the Veteran was contacted and stated that he did not receive notice of the hearing until that date and therefore could not attend the hearing, requesting that it be rescheduled.  VA subsequently sent a letter to the Veteran indicating, erroneously, that a written transcript of the hearing could not be produced due to technical difficulties and offering the Veteran the opportunity to testify at another hearing.  The Veteran checked the box indicating that he wanted to appear at a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board at his local RO.  As the Veteran has indicated that he desires a Travel Board hearing and the RO is responsible for scheduling such hearings, a remand is required for it to do so in this case.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran and provide him with appropriate notification.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




